USCA4 Appeal: 21-6994      Doc: 9         Filed: 08/11/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6994


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        CESAR M. NAVARRO, a/k/a Cesar Navarro,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Elkins. John Preston Bailey, District Judge. (2:17-cr-00002-JPB-JPM-1; 2:20-cv-00022-
        JPB-JPM)


        Submitted: July 15, 2022                                          Decided: August 11, 2022


        Before KING, RICHARDSON, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Cesar M. Navarro, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6994      Doc: 9         Filed: 08/11/2022      Pg: 2 of 3




        PER CURIAM:

               Cesar M. Navarro seeks to appeal the district court’s order denying relief on his 28

        U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge issues

        a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

        this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Navarro has not

        made the requisite showing. * Accordingly, we deny a certificate of appealability and



               *
                 In one of his claims, Navarro argued that his trial counsel rendered ineffective
        assistance by failing to discover certain allegedly exculpatory evidence. The district court
        concluded that this claim was procedurally barred because, both in a motion for a new trial
        and on direct appeal, Navarro had raised a factually similar claim concerning the
        Government’s failure to review the evidence at issue. See United States v. Navarro, 770
        F. App’x 64, 65 (4th Cir. 2019); see also Boeckenhaupt v. United States, 537 F.2d 1182,
        1183 (4th Cir. 1976) (explaining that § 2255 movant is not permitted “to recast, under the
        guise of collateral attack, questions fully considered” on direct appeal). But the question
        of whether Navarro’s counsel was ineffective was never considered in the new trial motion
        or on direct appeal; indeed, except in rare circumstances not present here, ineffective
        assistance claims are not even cognizable on direct review. United States v. Copeland, 707
        F.3d 522, 531 n.7 (4th Cir. 2013). Thus, we fail to see how the procedural bar described

                                                      2
USCA4 Appeal: 21-6994         Doc: 9      Filed: 08/11/2022     Pg: 3 of 3




        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




        in Boeckenhaupt could apply to a legal question that Navarro was not permitted to raise in
        the underlying proceedings.

                Nevertheless, based on our review, we conclude that Navarro’s motion does not
        state a debatable constitutional claim. So, despite the debatability of the district court’s
        procedural ruling, Navarro is not entitled to a certificate of appealability.

                                                     3